Citation Nr: 1506484	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to October 1997.

The record reflects that the appellant spells his first name Jeffrey.  This spelling is consistent with the DD 214.  However, the VA Master Record contains the name Jeffery.  The Board has continued the latter spelling so as to not create a conflict with the Master Record.  However, the AOJ should take appropriate action to confirm the correct spelling and if necessary change the name in the Master Record and Claims File. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO (Regional Office) in Columbia, South Carolina.

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  See Virtual VA File.  

The Board notes that the Veteran also perfected an appeal of a claim for entitlement to an earlier effective date for the addition of the Veteran's spouse to his compensation award.  The RO granted this claim in October 2012.  As such, the claim is no longer in appellate status and will not be addressed herein.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that since the issuance of the statement of the case, medical evidence was added to the claims file, but a waiver from the Veteran was not received with it. However, this evidence is redundant of that already in the claims file as it pertains to the lumbar spine disorder.  It contains no new, relevant information.  For this reason, RO review of this additional evidence is not necessary prior to appellate handling of the claim by the Board.

The Board has considered documentation included in Virtual VA and VBMS.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The in-service lumbar muscle strain was acute and resolved.  The current lumbar osteoarthritis did not manifest in service and is unrelated to service, and arthritis of the lumbar spine was not manifest within one year of separation.


CONCLUSION OF LAW

Lumbar osteoarthritis was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in June 2010 and October 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by the claimant, and notice of what part VA would attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in an October 2012 statement of the case.  

For all of these reasons, the Board concludes that the claim may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and private treatment records.  Records from the Social Security Administration were obtained.  A VA examination dated in May 2011 addressed the Veteran's lumbar spine disorder.  The examination considered the Veteran's history and set forth objective findings necessary for adjudication.  The examination is adequate and further examination is not needed.  

The Veteran also testified at a hearing before the undersigned VLJ. During the hearing, the undersigned discussed with the Veteran and elicited information with regard to his claim. The undersigned clarified the issues on appeal, clarified the theory of entitlement, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The undersigned held the record open for 60 days for the submission of any additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran in this case has current osteoarthritis of the lumbar spine.  See, e.g., May 2011 VA examination report.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply here as it has not been claimed that the disability was incurred while engaging in combat.

The Veteran contends he suffered a lumbar strain in 1981, resulting in subsequent intermittent low back pain throughout military service.  He contends that he received aspirin as needed from sick bay for the pain.  See, e.g., Hearing Transcript, p. 2-4.

Service treatment records show that in July 1981, the Veteran sought treatment for low back pain on bending that had been present for one day.  There was tenderness on palpation.  There were no muscle spasms.  The Veteran was diagnosed with a muscle strain and was prescribed aspirin and a cream.  The service treatment records do not contain a separation examination.

On the issue of nexus, the file contains a VA medical opinion and the Veteran's lay statements.

On VA examination in May 2011, the examiner reviewed the claims file, including service treatment records.  The examiner noted the July 1981 service treatment record documenting muscle strain, the Veteran's reports of subsequent low back pain during service, and the post-service treatment for his back.  She examined the Veteran.  She concluded that the current osteoarthritis is not related to military service, finding that the in-service injury was "a self limiting injury of a strain," and that there was "no significant chronic injury identified."  She opined, "the Veteran has problems with degenerative change related to age, however, it is not related to any injury he may have suffered while he was in the military."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.  The Veteran has current osteoarthritis of the lumbar spine.  He suffered a muscle strain in July 1981.  However, the in-service strain was acute and resolved, and his current disorder is unrelated to service or events therein.  It has been attributed to the aging process.

In this regard, the Board finds the VA examination report of May 2011 to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based her conclusion on an examination of the claims file and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, as well as the service treatment records.  She provided a rationale for the conclusion reached.  

The only evidence to the contrary of the VA examination report is the lay evidence.  Here, the Board finds that the Veteran's lay assertions are competent.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds that the lay statements regarding the in-service back pain are credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the current symptoms were not related to service.  Another etiology was identified.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

For these reasons, the Board finds that the current lumbar spine osteoarthritis is not due to disease or injury that was incurred in or aggravated by active service.  

The Board has considered the fact that the Veteran served during the Persian Gulf War era and his DD Form 214 indicates his receipt of the Southwest Asia Medal.  However, the Veteran's spine complaints have been linked to a known cause rather than any undiagnosed illness.  He has not otherwise contended that any Gulf service caused his spine disorder, and the claims file is devoid of any evidence to support this, including the opinion of the VA examiner who reviewed the claims file and opined that osteoarthritis of the lumbar spine is not related to an event of active military service.

The Board additionally notes that while chronic disabilities, such arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the lumbar spine within one year of the Veteran's October 1997 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.

To the extent the Veteran asserts having a continuity of symptomatology between the present condition and in-service injury or disease, arthritis was not noted during service.  Furthermore, characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Moreover, we find that the inservice manifestation resolved and that there is no relationship between post-service pathology and any in-service manifestation or event.  We also note that when the appellant filed the original claim for compensation, VA Form 21-526, he listed numerous impairments, but not the lumbar spine.  It would be expected that if he were experiencing on-going lumbar symptoms or disability, he would have filed a claim at the same time as the other claims.  He has not provided any explanation for omitting the lumbar spine from his list of claimed disabilities.  In essence, his silence in this case created a negative inference.  As established by the Federal Circuit; evidence is anything that tends to make the existence of a relevant fact more or less likely.  This includes the concept of negative evidence.  See, Forshey v. Principi, 284 F.3d 1335 (2002).  Here, his silence, when otherwise affirmatively speaking, constitutes negative evidence.

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disorder is denied.



REMAND

The Veteran has sleep apnea.  He contends this disorder is related to his service-connected chronic sinusitis.  See, e.g., Hearing Transcript, p. 9.  He has also submitted buddy statements and a statement of his wife supporting in-service symptomatology, including loud snoring and bleeding from the nose at night.  A VA examination has not been conducted for this claim and should be afforded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his sleep apnea.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.    

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that sleep apnea is due to an injury or other event or incident of the Veteran's service.  In this regard, the examiner must address the lay evidence, including the Veteran's statements, and those of his wife and fellow service members.

The examiner is also asked to offer comments and an opinion addressing it is at least as likely as not that sleep apnea was caused or aggravated (permanently made worse) by Veteran's service-connected chronic sinusitis.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

A rationale for all opinions rendered should be provided.

2.  The Veteran is to be notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


